Citation Nr: 1603756	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

A probative VA medical opinion relates the Veteran's current hypertension to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a) (2015).

In a June 2008 VA examination report, the examiner opined that the Veteran's hypertension was caused or aggravated by his service connected diabetes, but this opinion was later revised in July 2008 to conclude that the hypertension was not the result of the Veteran's diabetes.  No rationale was provided for the change in opinion.  

In April 2013 an evaluator opined that the Veteran's hypertension was "proximately due to and associated with" the Veteran's diabetes and obesity.  That opinion also provided an indication that the hypertension was aggravated by diabetes.  

In a July 2012 VA examination for PTSD, the examiner opined that "his PTSD does contribute [to his hypertension] due to episodes of anger and rage . . . ."

An additional VHA expert medical opinion was obtained in December 2015.  The VHA medical expert opined that it is at least as likely as not that the Veteran's hypertension is caused by or aggravated by his service-connected PTSD.  The rationale provided was that according to a study of Veterans "[h]ypertension was over seven times more likely amongst veterans with PTSD alone than those with no mental illness . . . ."  The Board finds this opinion probative in that it considered the Veteran's entire claims file and the previous medical opinions contained therein.

In light of the evidence, the Board finds that, resolving any reasonable doubt in the Veteran's favor, the Veteran's current hypertension is at least as likely as not proximately due to the Veteran's service-connected PTSD.  For this reason, service connection for hypertension on a secondary basis is warranted.  


ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


